In three related proceedings pursuant to Social Services Law § 384-b, inter alia, to terminate the mother’s parental rights on the ground of mental illness, the mother appeals from three orders of fact-finding and disposition (one as to each child) of the Family Court, Queens County (Richardson, J.), all dated February 14, 2005, which, after a fact-finding hearing, found that she is unable to provide proper and adequate care for the subject children by reason of her mental illness, terminated her parental rights, and transferred guardianship and custody of the children to the Commissioner of Social Services of the City of New York and Lakeside Family and Children’s Services for *641the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute these appeals.
Ordered that the orders are affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Dyshea T., 17 AD3d 685 [2005]). Florio, J.P., Krausman, Mastro and Dillon, JJ., concur.